OPINION OF THE COURT
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (99 AD2d 428). Respondent Trane, as an unpaid subcontractor, has an unqualified right to a mechanic’s lien upon the improved real property (Lien Law, § 3). Petitioners have failed to show a basis for discharge of that lien pursuant to section 19 of the Lien Law as the undertaking filed covers only the lien of the contractor Raisler Corporation.
*736Concur: Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Meyer, Simons and Kaye.